Case 5:21-cv-02139-SVK Document 1-8 Filed 03/26/21 Page 1 of 4




                EXHIBIT H
            Case 5:21-cv-02139-SVK Document 1-8 Filed 03/26/21 Page 2 of 4




https://techlacarte.com/free-chegg-accounts/                                 4/8/2020
            Case 5:21-cv-02139-SVK Document 1-8 Filed 03/26/21 Page 3 of 4




https://techlacarte.com/free-chegg-accounts/                                 4/8/2020
            Case 5:21-cv-02139-SVK Document 1-8 Filed 03/26/21 Page 4 of 4




https://techlacarte.com/free-chegg-accounts/                                 4/8/2020
